                Case 3:19-cr-00676-WHO Document 8 Filed 12/18/19 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: robert.leach@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                         ) Case No. CR-19-676 WHO
                                                       )
14           Plaintiff,                                ) STIPULATION AND
                                                       ) PROTECTIVE ORDER
15      v.                                             )
                                                       )
16   ANTHONY FRANCIS FAULK,                            )
                                                       )
17           Defendant.                                )
                                                       )
18

19           With the agreement of the parties, the Court enters the following Protective Order:
20           Defendant is charged with Conspiracy to Commit Wire Fraud, in violation of 18 U.S.C. § 1349,
21 and Interstate Communications with Intent to Extort, in violation of 18 U.S.C. § 875(d). Upon receipt of

22 a discovery request, the United States will produce documents and other materials pertaining to the

23 defendants and the charged offenses to defense counsel. The discovery to be provided includes

24 documents or other materials falling into one or more of the following categories (collectively,

25 “Protected Information”):

26           1. Personal Identifying Information of any individual (other than his or her name), including
27               without limitation any person’s date of birth, social security number, residence or business
28
     STIPULATION & PROTECTIVE ORDER U.S. v. Faulk,
     CR-19-676 CRB                 1
               Case 3:19-cr-00676-WHO Document 8 Filed 12/18/19 Page 2 of 4




 1              address, telephone numbers, email addresses, driver’s license number, professional license

 2              number, family members names, or criminal histories (“Personal Identifying Information”);

 3              and

 4          2. Financial information of any individual or business, including without limitation bank

 5              account numbers, credit or debit card numbers, account passwords, contact information, and

 6              taxpayer identification numbers (“Financial Information”).

 7          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

 8          IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and

 9 employees (collectively, “the defense team”) may review with the defendant all discovery material
10 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

11 make copies of, or have unsupervised access to, any discovery material produced by the government that

12 contains Protected Information, unless the Personal Identifying Information and/or Financial

13 Information has first been entirely redacted from the discovery materials. The government and defense

14 counsel are ordered to work together to ensure that these materials are protected, but that defendant has

15 as much access to the materials as can be provided consistent with this Court’s order. Discovery

16 material that clearly pertains to a specific defendant and does not contain Protected Information

17 regarding any other person (e.g., defendant’s own bank records, telephone records, and business records)

18 may be provided to that defendant unredacted.

19          Defense counsel may also provide unredacted copies of Protected Information to any experts

20 retained to assist with the preparation of the defense in the captioned case. The defendant, all members

21 of the defense team, and any experts who receive discovery under this Order shall be provided a copy of

22 this Order along with those materials and shall initial and date the order reflecting their agreement to be

23 bound by it.

24          The materials provided pursuant to this protective order may only be used for the specific

25 purpose of preparing or presenting a defense in this matter unless specifically authorized by the Court.

26          This Order shall also apply to any copies made of any materials covered by this Order.

27

28
     STIPULATION & PROTECTIVE ORDER U.S. v. Faulk,
     CR-19-676 CRB                 2
                Case 3:19-cr-00676-WHO Document 8 Filed 12/18/19 Page 3 of 4




 1          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

 2 shall provide any discovery material produced by the government—whether or not the material

 3 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

 4 any person who is not a member of the defense team) or make any public disclosure of the same, other

 5 than in a court filing, without the government’s express written permission or further order of this Court.

 6 If a party files a pleading that references or contains or attaches Protected Information subject to this

 7 Order, that filing must be under seal. 1

 8          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this

 9 Protective Order (including any copies) to the United States within 14 days after whichever event occurs
10 last in time: dismissal of all charges against the defendant; defendant’s acquittal; defendant’s sentencing;

11 or the conclusion of any direct appeal. After the United States receives documents and materials subject

12 to this Order, it shall maintain those documents and materials until the period for filing a motion under

13 28 U.S.C. § 2255 has expired. After the statutory period for filing a motion under 28 U.S.C. § 2255 has

14 expired, the United States is free to destroy documents and materials subject to this Order. If defendant

15 is represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

16 counsel with the documents and materials subject to this Protective Order under the terms of this Order.

17 Defendant’s attorney in any motion under 28 U.S.C. § 2255 shall return the documents and materials

18 subject to this Protective Order within 14 days after the district court’s ruling on the motion or 14 days

19 after the conclusion of any direct appeal of the district court’s order denying the motion, whichever is

20 later. This stipulation is without prejudice to either party applying to the Court to modify the terms of

21 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

22 party even after the conclusion of district court proceedings in this case.

23

24

25

26

27          1
            This Order authorizes such filings under seal and the parties are not required to seek additional
28 authorization from the Court to do so.
     STIPULATION & PROTECTIVE ORDER U.S. v. Faulk,
     CR-19-676 CRB                 3
              Case 3:19-cr-00676-WHO Document 8 Filed 12/18/19 Page 4 of 4




 1         IT IS SO STIPULATED.

 2                                                   DAVID L. ANDERSON
                                                     United States Attorney
 3

 4
       Dated: December 17, 2019                                /s/
 5                                                   ROBERT S. LEACH
 6                                                   Assistant United States Attorney

 7

 8                                                            /s/
                                                     JENNIFER J. WIRSCHING, ESQ.
 9                                                   LIBERTYBELL LAW GROUP
                                                     Counsel for Defendant ANTHONY FRANCIS
10                                                   FAULK
11
             IT IS SO ORDERED.
12

13
       Dated: December 18, 2019                      THE HONORABLE WILLIAM H. ORRICK
14                                                   United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION & PROTECTIVE ORDER U.S. v. Faulk,
     CR-19-676 CRB                 4
